Citation Nr: 0831011	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-38 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc space narrowing of the lumbar spine with degenerative 
disc disease, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which assigned a temporary 100 
percent evaluation under 38 C.F.R. § 4.30, effective from 
September 13, 2004, and continued a 40 percent evaluation, 
effective November 1, 2004.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran's intervertebral disc space narrowing of the 
lumbar spine with degenerative disc disease results in 
unfavorable ankylosis of the entire thoracolumbar spine, 
associated objective neurological abnormalities, or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, or chronic orthopedic 
and neurologic manifestations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
intervertebral disc space narrowing of the lumbar spine with 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71, Diagnostic Codes 
5235-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  Any question as to the appropriate 
effective date to be assigned is moot as the claim has been 
denied. 

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the October 2004 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome.  The veteran has been represented by a service 
organization during the appeal.  The September 2005 statement 
of the case set forth the specific relevant rating criteria.  
This was followed by readjudication in a February 2007 
supplemental statement of the case.  The veteran has made 
relevant contentions in correspondence to VA.  These factors 
show that the notice deficiencies did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudice.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran has submitted private medical 
records.  The appellant was afforded VA medical examinations 
during the appeal.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In December 2005, the veteran stated that he 
had no additional information or evidence to provide.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits, in October 2004 and April 2005 
correspondence and during VA examinations in December 2004 
and January 2006, the veteran asserted that his service-
connected back condition continues to result in pain.  He 
also argues that his 70 percent evaluation should be 100 
percent.  This appears to be a reference to the veteran's 
combined evaluation of 70 percent, effective from November 1, 
2004.  In this regard, the Board observes that the veteran 
has been awarded a TDIU, effective in September 2003. 

In specific regard to the January 2006 VA examination report, 
the veteran's accredited representative asserts that remand 
should be considered because the veteran's claims file was 
not available for review in conjunction with the examination.  
However, the examiner reported that the veteran's medical 
records were nonetheless available and reviewed.  As such, 
the January 2006 VA examination is adequate for the purpose 
of evaluating the veteran's increased rating claim and remand 
is therefore not warranted.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court of 
Appeals for Veterans Claims has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is evaluated under Diagnostic Code 
5243 for intervertebral disc syndrome.  Diagnostic Code 5243 
mandates that the condition be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Incapacitating Episodes Formula), whichever results in a 
higher evaluation.  

The General Rating Formula assigns evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 50 
percent evaluation is for assignment upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine.

Note (1) to the General Rating Formula specifies that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  
Note (5) explains that unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of the spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

The Incapacitating Episodes Formula assigns a 60 percent 
evaluation for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note (1) defines an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides for separate 
evaluations if intervertebral disc syndrome is present in 
more than one spinal segment if the effects are distinct.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 40 percent for 
his low back disability under any of the relevant criteria.

The Board first notes that private treatment reports show 
that the veteran underwent a lumbar laminectomy with 
diskectomy at L3-4.  The pre-operative and postoperative 
diagnosis was herniated disk at L3-4, right.  Based on this 
surgery, VA signed the veteran the temporary 100 percent 
evaluation.

The record does not provide any evidence that the veteran's 
low back disability results in any ankylosis of the 
thoracolumbar spine, and thus an increased evaluation is not 
warranted under the General Rating Formula.  

The report of a December 2004 VA examination provides that 
forward flexion was to 60 degrees, backward extension was to 
25 degrees, and lateral motion was to 30 degrees 
[bilaterally].  The report of a private examination in April 
2005 provides that the veteran had lumbosacral flexion to 40 
degrees.  The report of a January 2006 VA examination 
provides that flexion was to 60 degrees with pain at that 
point; extension was to 20 degrees with pain at that point, 
lateral flexion was to 20 degrees bilaterally, and lateral 
rotation was to 20 degrees bilaterally.  The examiner 
specified that there was no additional limitation of motion 
on repetitive use of the joints due to pain, fatigue, 
weakness or lack of endurance.  

The evidence also shows that the veteran is not entitled to 
separate evaluations for associated objective neurologic 
abnormalities under Note (1) to the General Rating Formula, 
for the following reasons.  The report of the April 2005 
private examination provides that the veteran's straight leg 
and Lasegue test were more positive when compared to an 
earlier examination in October 2000.  However, the report of 
the December 2004 VA examination relates that the veteran 
denied any problems with his bowel or bladder.  On physical 
examination, he had good strength in his lower extremities 
bilaterally in the quads, hamstrings and calf muscles.  The 
examiner stated that he was unable to elicit any sensory 
deficits on examination of his lower extremities.  The report 
of the January 2006 VA examination provides that on detailed 
motor testing, the veteran had active movement against full 
resistance on each lower extremity.  Detailed sensory 
examination was normal for each lower extremity.  

The evidence also demonstrates that the veteran does not met 
the criteria for an increased evaluation under the 
Incapacitating Episodes Formula.

The evidence of record, including VA outpatient treatment 
reports, and VA and private examination reports, is simply 
negative for any evidence of incapacitating episodes having a 
total duration of at least six weeks during any 12 month 
period.  The report of the January 2006 VA examination 
specifically provides that the veteran had zero days of 
incapacitating episodes.  

The Board recognizes that in correspondence to the Board and 
during VA and private examinations, the veteran has 
complained of low back pain.  VA outpatient treatment reports 
also show complaints of pain both before and after his 
September 2004 surgery.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  Similarly, the January 
2006 VA examination found that the veteran's low back 
disability had mild effects on bathing and dressing; moderate 
effects on chores, shopping, and traveling; and prevents 
exercise and recreation.    

In this case, however, the Board finds that the effects of 
pain reasonably shown by the record to be due to the 
veteran's service-connected low back disability are 
contemplated in the current 40 percent rating assigned to 
that condition.  As noted above, the evidence simply does not 
show that pain, due to service-connected low back disability, 
has caused functional loss comparable to unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, supra.

The evidence also shows that the veteran does not qualify for 
extra-schedular consideration for his service-connected low 
back disability.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the schedular rating is adequate.  Id. at 
115.  If the veteran's disability picture is contemplated by 
the rating schedule, the veteran's assigned schedular 
evaluation is adequate and no referral is required.  Ibid.  
If not, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id. at 115-116; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Thun, 
22 Vet. App. at 116.  

Here, the record does not establish that the rating criteria 
are inadequate.  The veteran has complained of low back pain, 
which is not extraordinary for a person with the veteran's 
low back disability.  His complaints are reflected in the 
assignment of a temporary 100 percent evaluation from 
September 13, 2004, and the 40 percent evaluation thereafter.  
The Board again observes that the veteran has been receiving 
a TDIU since September 2003.  Thus, the Board finds that the 
schedular criteria are adequate for rating the veteran's low 
back disability.  As a result, the other two steps in the 
analysis of extra-schedular ratings need not be reached.  
Thun, supra, 22 Vet. App. at 115-116.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to an evaluation in excess of 40 percent for 
intervertebral disc space narrowing of the lumbar spine with 
degenerative disc disease.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 40 percent for intervertebral disc 
space narrowing of the lumbar spine with degenerative disc 
disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


